DETAILED ACTION

Response to Arguments
Applicant’s remarks on pages 9 – 11 been fully considered and are persuasive in view of the examiner’s amendments presented below.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Joseph Teleoglou, on 04 August 2022.
The claims are amended as follows: 

Claim 1:
1. A system for identifying a health disorder based on a temperature asymmetry estimation, the system comprising:
an optical camera configured to detect optical images corresponding to an inspected body
part and a reference or contralateral body part;
an imaging device having:
a thermal camera configured to detect thermal images corresponding to the
inspected body part and the reference or contralateral body part, and
an imaging input/output port configured to transmit the thermal images and the
optical images;
a base unit
a body portion;
a platform portion;
an extendable portion between the body portion and the platform portion,
wherein the base unit includes: 
a support rest configured to receive and support the inspected body part and the
reference or contralateral body part, and
at least one connector coupled to the support rest and configured to be physically
coupled to the imaging device and the optical camera and to retain the imaging device and
the optical camera in place relative to the support rest and relative to each other to cause
the optical camera to have a fixed offset relative to the thermal camera, the at least one
connector being movable to a closed position adjacent to theplatform portion to reduce a
footprint of the base unit for storage, and
wherein the extendable portion is configured to extend and contract to adjust a distance between the support rest and the at least one connector; and
a diagnostic processor remote from the imaging device and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.
Claim 10 (Cancelled)

Claim 12: 
12. A system for identifying a health disorder based on a temperature asymmetry estimation, the system comprising: 
an imaging device having: 
a thermal camera configured to detect thermal images corresponding to an inspected body part and a reference or contralateral body part, 
an optical camera configured to detect optical images corresponding to the inspected body part and the reference or contralateral body part, and 
an imaging input/output port configured to transmit the thermal images and the optical images; 
a diagnostic processor remote from the imaging device and programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images; and 4 83197865.1Atty. Docket No. 00007-00217 
a base unit having: 
a platform portion;
a body portion having a support rest configured to receive and support the inspected body part and the reference or contralateral body part, 
an imaging connector configured to be physically coupled to the imaging device and to retain the imaging device in place relative to the support rest, the imaging connector being movable to a closed position adjacent to the platform portion to reduce a footprint of the base unit for storage, and 
an extendable portion between the body portion and the imaging connector and configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector, wherein the imaging connector is pivotably attached to the body portion to facilitate angling of the imaging device relative to the support rest.


Claim 21: 
21. A system for identifying a health disorder based on a temperature asymmetry estimation, the system comprising: 
an optical camera configured to detect optical images corresponding to an inspected body part and a reference or contralateral body part; 
a thermal camera configured to detect thermal images corresponding to the inspected body part and the reference or contralateral body part; 
an imaging input/output port configured to transmit the thermal images and the optical images; 
a base unit having: 
a platform portion;
a body portion having a support rest configured to receive and support the inspected body part and the reference or contralateral body part, 
at least one connector configured to be physically coupled to at least one of the optical camera or the thermal camera, the at least one connector being movable to a closed position adjacent to the platform portion to reduce a footprint of the base unit for storage, and 6 83197865.1Atty. Docket No. 00007-00217 
an extendable portion between the body portion and the imaging connector and configured to at least one of extend or contract to adjust a distance between the support rest and the imaging connector, wherein the imaging connector is pivotably attached to the body portion to facilitate angling of the at least one of the optical camera or the thermal camera relative to the support rest; and 
a diagnostic processor programmed to determine that a functional disorder or inflammation of the inspected body part has occurred by analyzing the thermal images and the optical images.


    PNG
    media_image1.png
    494
    612
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of the application with annotations for 
clarity of the record regarding original support

Reasons for Allowance
The prior art, individually or in combination, does not teach nor render obvious the claims as amended, when the claims are taken as a whole. 
The first closest prior art is that of Cuestas Rodriguez (See Fig. 1) which teaches a system for identifying a health disorder based on a temperature asymmetry using a optical camera, thermal camera, a base unit with a body portion, a platform portion. 
However, Cuestas Rodriguez does not teach the base unit having a support rest, an extendable portion between the body portion and platform portion, nor at least one connector coupled to the support rest. 
The second closest prior art is the art already made of record of Goldish which teaches a system for identifying a health disorder based on a temperature asymmetry using an optical camera, thermal camera, an extendable portion, and a support rest.  
However, Goldish does not teach a platform portion, support rest, an extendable portion between the body portion and platform portion, nor at least one connector coupled to the support rest. 
Combining the closest prior art teachings would not render the claims as amended obvious.
For these reasons, claims 1-7, 9, 11 – 15, and 21 – 26 are in condition for allowance. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-1041.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793